Name: Commission Regulation (EEC) No 1033/92 of 24 April 1992 on the supply of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  United Nations
 Date Published: nan

 28. 4. 92 Official Journal of the European Communities No L 110/ 17 COMMISSION REGULATION (EEC) No 1033/92 of 24 April 1992 on the supply of refined sunflower oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 966 tonnes of refined sunflower oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 28 . 4. 92No L 110/ 18 Official Journal of the European Communities ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 99/92 to 102/92 2. Programme : 1992 3. Recipient 0 : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A  fax (1)230 75 29) 4. Representative of the recipient (2) : lot A Ashdod : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem Israel , tel.: 82 80 93 ; telex 26194 UNRWA IL, fax (009722) 81 65 64. lot B : Beirut : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon ; tel . : 81 00 12 ; fax 87 11 45 02 32 ; telex : 21430 UNRWA LE lot C : Latakia : UNRWA Field Supply and Transport Officer, PO Box 4313, Damascus, SAR ; tel . (00 963 11)66 02 17 ; telex 412006 UNRWA SY lot D : Amman : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan ; tel.: (9626)77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO 5. Place or country of destination :  lot A : Israel,  lot B : Lebanon,  lot C : Syria,  lot D : Jordan, 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under III A 1 ) 8 . Total quantity : 966 tonnes 9. Number of lots : four (Lot A : No 99/92 - 544 tonnes ; Lot B : No 100/92 - 217 tonnes ; Lot C : No 101 /92 - 70 tonnes ; Lot D : No 102/92 - 135 tonnes) 10 . Packaging and marking ('): OJ No C 114, 29 . 4. 1991 , p. 1 (under III .A21 , III .A.2.3 and III .A.3) 200 - litre metal casks Markings in English Supplementary markings on the packaging :  lot A (Action No 99/92) : 'UNRWA  TO PALESTINE REFUGEES'  lot B (Action No. 100/92): 'UNRWA  TO PALESTINE REFUGEES'  lot C (Action No. 101 /92): 'UNRWA  TO PALESTINE REFUGEES'  lot D (Action No. 102/92) : 'UNRWA  TO PALESTINE REFUGEES  Expiry date : ' (8) 11 . Method of mobilization : the Community market 1 2. Stage of supply : lots A, B, C : free at port of landing  landed ; Lot D : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B : Beirut ; Lot C : Latakia 16. Address of the warehouse and, if appropriate , port of landing : Lot D : UNRWA depots in Amman  Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  18 . 6 . 1992 1 8 . Deadline for the supply : 7. 7. 1 992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 5. 1992 28 . 4. 92 Official Journal of the European Communities No L 110/19 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 5 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26 . 6  2. 7. 1992 (c) deadline for the supply : 21 . 7. 1992 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6 . 7  16. 7. 1992 (c) deadline for the supply : 4 . 8 . 1992 22. Amount of tendering security : ECU 1 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on application by the successful tenderer :  No L 110/20 Official Journal of the European Communities 28 . 4. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine - 131 levels. The successful tnederer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) Lots B, C and D : consignment to be stowed in 20-foot containers. Lots B and C : the contracted shipping terms shall be considered full liner terms (iner in/liner out) free Latakia/Beirut container year and is co cover 15 days  Saturdays, Sundays and official public and religions holidays excluded  free of container detention charges at the port of discharge taken from te day-time of the arrival of the vessel . The 1 5 days free of container detention charges shold be clearly marked on the bill of loading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be borne by UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers to the storage yard outside the port area and of moving them on to the container yard. f) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid (action 101 /92 Lot C). (8) The date of expiry shall correspond to the date of manufacture plus two years (action 102/92 Lot D).